Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/IN2018/050344 05/29/2018, is acknowledged. 
Status of Claims
Claims 40-51 are currently pending in the application. Claims 1-39 were cancelled previously.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 11/29/2019, which has been entered in the file.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Mr. Parithosh Tungaturthi on March 16, 2021. 
 The application has been amended as follows: 
a.          Claims 49-51 have been cancelled. 
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 40-48 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (closest art US 8,338,621, cited) and there is no suggestion or motivation to modify the multi-step reactions, including the
    PNG
    media_image1.png
    425
    651
    media_image1.png
    Greyscale
, under specific reaction conditions from any prior art process to obtain the instantly claimed invention. Therefore, the instant claims 40-48 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to 
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.







/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626